Appeal from a judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered September 8, 2003, (1) convicting defendant upon his plea of guilty of the crime of driving while intoxicated and forgery in the second degree, and (2) which revoked defendant’s probation and imposed a sentence of imprisonment.
In satisfaction of two superior court informations, defendant waived his right to appeal and pleaded guilty to driving while intoxicated and forgery in the second degree. Defendant was charged with, and admitted to, violating the terms of his probation by, among other things, being arrested and failing to report such arrest to his probation officer. In accordance with the plea agreement, defendant was sentenced to concurrent jail terms of one year on the alcohol and forgery convictions and, upon County Court revoking his probation, a consecutive one-year jail term on the probation violation was imposed.
Appellate counsel for defendant now seeks to be relieved of her assignment on the ground that there are no nonfrivolous issues that can raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and the application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.